DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is being considered by the examiner.
 
Allowable Subject Matter
Claims 1-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, Ma et al. (WO 2021013010 A1) in figures 1-9A discloses 5G dual-polarized antenna module (p. 3 of provided translated document), comprising a substrate (substrate 1 and dielectric plates 13), wherein a first feed port and a second feed port (feeding portions 61/63 and 43, respectively) are formed in a surface of the substrate (surface of plate 13d, see figure 8), a first metal ground 
Paulotto et al. (US 2019/0027838) in figures 5 and 6 teaches a 5G dual-polarized antenna module comprising a parasitic element (parasitic antenna resonating elements 108-1 and 108-2) matched with the dipole element (patch elements 106-1 and 106-2); and a first ground layer (ground 102) conductive with the first metal ground is disposed on surface of the substrate (120).
In the same manner, Zhang et al (US 2021/0242568) in figures 16a-16 teaches a 5G dual-polarized antenna module comprising a parasitic element (first parasitic radiator 336; a second parasitic radiator 346) matched with the dipole element (a first positive-polarized element 3342; a first negative-polarized element 3344;); and a first ground layer (second ground plate 342) conductive with the first metal ground (a first ground plate 332) is disposed on a bottom surface of the substrate (first substrate 300/second substrate 260).
However, the prior art of record alone or in combination does not teach or suggest the limitations of “a T-shaped probe, which is connected to the second feed and is partially located .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845